Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 01/20/2022. Applicant’s argument, filed on 01/20/2022 has been entered and carefully considered. Claims 1-5, 7-16, 18-24 are pending.

The application filed on 06/29/2021 is a CON of PCT/CN2019/070148 filed on 01/02/2019.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 01/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	

Examiner’s Note

Claims 1-5, 23 and 24 refer to "A Chroma intra prediction method”, Claims 7-11 refer to "A Chroma intra prediction method”, Claims 12-16 refer to "A Chroma intra prediction device”, Claims 18-22 refer to "A Chroma intra prediction device”. Claims 7-16, and 18-22 are similarly rejected in light of rejection of claims 1-5, 23 and 24, any obvious combination of the rejection of claims 1-5, 23 and 24, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170366818 A1), hereinafter Zhang, in view of Park et al. (US 20210274184 A1), hereinafter Park, further in view of Chen et al. (“Algorithm description for Versatile Video Coding and Test Model 3 (VTM 3)”, JVET, Macao, CN, Oct 3-12, 2018), hereinafter Chen. Chen is cited in IDS submitted on 01/27/2022.
	
	Regarding claim 1, Zhang discloses a Chroma intra prediction method, applied to a decoder, the method comprising (Abstract): parsing bitstream data corresponding to a current Chroma block (Fig. 7, element 710), and determining an intra prediction mode of the current Chroma block from a set of Chroma prediction modes (Fig. 7, element 720) and determining a reconstructed value of the current Chroma block according to the intra prediction mode ([0006], [0017]). 
	Zhang discloses all the elements of claim 1 but Zhang does not appear to explicitly disclose in the cited section determining that a prediction mode corresponding to the current Chroma block is a direct mode (DM).
 ([0004]-[0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Park to improve coding efficiency (Park, [0010]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Zhang in view of Park further in view of Chen discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the set of Chroma prediction modes comprises at least one of the DM or the linear mode, before determining a set of Chroma prediction modes based on at least one modified candidate mode, acquiring a linear mode corresponding to the current Chroma block from the bitstream data.
	However, Chen from the same or similar endeavor teaches wherein the set of Chroma prediction modes comprises at least one of the DM or the linear mode, before determining a set of Chroma prediction modes based on at least one modified candidate mode, acquiring a linear mode corresponding to the current Chroma block from the bitstream data (Section 3.3.1.3-3.3.1.4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Park to incorporate the teachings of Chen to improve the directional prediction accuracy (Chen, Section 3.3.1.3). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zhang in view of Park further in view of Chen discloses the method of claim 1, wherein when a luma prediction mode corresponding to the DM is a direct current (DC) mode or a planar mode, the set of Chroma prediction modes is (Zhang, Fig. 1, Fig. 7, [0004], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], Chen, Section 3.3.1.3-3.3.1.4, it is obvious to the ordinary skill in the art, e.g., Heo et al., US 20190230352 A1, Fig. 3, [0073]-[0075]).  

	Regarding claim 3, Zhang in view of Park further in view of Chen discloses the method of claim 1, further comprising determining the at least one modified candidate mode, wherein: when a luma prediction mode corresponding to the DM is a direct current (DC) mode or a planar mode, the set of Chroma prediction modes is determined based on the at least one modified candidate mode; and, determining the at least one modified candidate mode comprising adjusting a mode with a prediction direction index number 66 by a first angle in a first angular direction and adjusting a mode with a prediction direction index number 2 by the first angle in a direction opposite to the first angular direction to derived angles of the at least one obtain modified candidate mode; the prediction direction index number 66 points in a top-right direction; and the prediction direction index number 2 points in a bottom-left direction (Zhang, Fig. 1, Fig. 7, [0004], [0011]-[0015], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], Chen, Section 3.3.1.3-3.3.1.4, it is obvious to the ordinary skill in the art, e.g., Heo et al., US 20190230352 A1, Fig. 3, [0073]-[0075]). 
 
	Regarding claim 4, Zhang in view of Park further in view of Chen discloses the method of claim 2, wherein when a luma prediction mode corresponding to the DM is the DC mode, the set of Chroma prediction modes is determined at least according to the Planar mode and the at least one modified candidate mode, and when a luma prediction mode corresponding to the DM is the Planar mode, the set of Chroma prediction modes is determined at least according to the DC mode and the at least one modified candidate mode (Zhang, Fig. 1, Fig. 7, [0004], [0011]-[0015], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], Chen, Section 3.3.1.3-3.3.1.4, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Zhang in view of Park further in view of Chen discloses the method of claim 1, wherein when a luma prediction mode corresponding to the DM is one of a DC mode, Planar mode, VER mode or HOR mode, the set of Chroma prediction modes comprises an angular mode with an index number 66 (Zhang, Fig. 1, Fig. 7, [0004], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], Chen, Section 3.3.1.3-3.3.1.4, it is obvious to the ordinary skill in the art, e.g., Heo et al., US 20190230352 A1, Fig. 3, [0073]-[0075]).  

	Regarding claim 6, (Cancelled) Zhang in view of Park further in view of Chen discloses the method of claim 2, wherein before determining the set of Chroma prediction modes according to at least one modified candidate mode, the method further comprises: acquiring a linear mode corresponding to the current Chroma block from the bitstream data (Zhang, Fig. 1, Fig. 7, [0004], [0011]-[0015], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], it is obvious to the ordinary skill in the art).

	Regarding claim 23, Zhang in view of Park further in view of Chen discloses the method of claim 1, wherein when a luma prediction mode corresponding to the DM is a direct current (DC) mode or a planar mode, the intra prediction mode comprises at least one of a diagonal angular mode with prediction direction index number 34 pointing in the top-left direction or a diagonal angular mode with prediction direction index number 2 pointing in the bottom-left direction (Zhang, Fig. 1, Fig. 7, [0004], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], Chen, Section 3.3.1.3-3.3.1.4, it is obvious to the ordinary skill in the art, e.g., Heo et al., US 20190230352 A1, Fig. 3, [0073]-[0075]).

	Regarding claim 24, Zhang in view of Park further in view of Chen discloses the method of claim 1, wherein the linear mode is LM, LM_T or LM_L (Zhang, Fig. 1, Fig. 7, [0004], [0023]-[0043], [0012], [0031], [0055], Park, [0004]-[0010], [0044], Chen, Section 3.3.1.3-3.3.1.4, it is obvious to the ordinary skill in the art, e.g., Heo et al., US 20190230352 A1, Fig. 3, [0073]-[0075]).

Regarding claim 7-22, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487